

113 S1517 IS: Behavioral Health Information Technology Act of 2013
U.S. Senate
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1517IN THE SENATE OF THE UNITED STATESSeptember 18, 2013Mr. Whitehouse introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Public Health Services Act and the Social
		  Security Act to extend health information technology assistance eligibility to
		  behavioral health, mental health, and substance abuse professionals and
		  facilities, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Behavioral Health Information
			 Technology Act of 2013.2.Extension of
			 health information technology assistance for behavioral health and mental
			 health and substance abuseSection 3000(3) of the Public Health
			 Services Act (42 U.S.C. 300jj(3)) is amended by inserting a behavioral
			 or mental health professional (as defined in section 331(a)(3)(E)(i)), a
			 substance abuse professional, a psychiatric hospital (as defined in section
			 1861(f) of the Social Security Act), a community mental health center that
			 meets the criteria specified in section 1913(c) (including community mental
			 health centers that are operated by county behavioral health agencies), a
			 residential or outpatient mental health or substance abuse treatment
			 facility, before and any other category.3.Extension of
			 eligibility for medicare and medicaid health information technology
			 implementation assistance(a)Payment
			 incentives for eligible professionals under the medicare
			 programSection 1848 of the Social Security Act (42 U.S.C.
			 1395w–4) is amended—(1)in subsection
			 (a)(7)—(A)in subparagraph
			 (E), by adding at the end the following new clause:(iv)Additional
				eligible professionalThe term additional eligible
				professional means either of the following:(I)A clinical
				psychologist providing qualified psychologist services (as defined in section
				1861(ii)).(II)A clinical
				social worker (as defined in section
				1861(hh)(1)).;
				and(B)by adding at the
			 end the following new subparagraph:(F)Application to
				additional eligible professionalsThe Secretary shall apply the
				provisions of this paragraph with respect to an additional eligible
				professional in the same manner as such provisions apply to an eligible
				professional, except in applying subparagraph (A)—(i)in clause (i),
				the reference to 2015 shall be deemed a reference to 2019;(ii)in clause (ii),
				the references to 2015, 2016, and 2017 shall be deemed references to 2019,
				2020, and 2021, respectively; and(iii)in clause
				(iii), the reference to 2018 shall be deemed a reference to
				2022.;
				and(2)in subsection
			 (o)—(A)in paragraph (5),
			 by adding at the end the following new subparagraph:(D)Additional
				eligible professionalThe term additional eligible
				professional means either of the following:(i)A
				clinical psychologist providing qualified psychologist services (as defined in
				section 1861(ii)).(ii)A clinical
				social worker (as defined in section
				1861(hh)(1)).;
				and(B)by adding at the
			 end the following new paragraph:(6)Application to
				additional eligible professionalsThe Secretary shall apply the
				provisions of this subsection with respect to an additional eligible
				professional in the same manner as such provisions apply to an eligible
				professional, except in applying—(A)paragraph
				(1)(A)(ii), the reference to 2016 shall be deemed a reference to 2020;(B)paragraph
				(1)(B)(ii), the references to 2011 and 2012 shall be deemed references to 2015
				and 2016, respectively;(C)paragraph
				(1)(B)(iii), the references to 2013 shall be deemed references to 2017;(D)paragraph
				(1)(B)(v), the references to 2014 shall be deemed references to 2018;
				and(E)paragraph (1)(E),
				the reference to 2011 shall be deemed a reference to
				2015..(b)Eligible
			 hospitalsSection 1886 of the Social Security Act (42 U.S.C.
			 1395ww) is amended—(1)in subsection
			 (b)(3)(B)(ix), by adding at the end the following new subclause:(V)The Secretary
				shall apply the provisions of this subsection with respect to an additional
				eligible hospital (as defined in subsection (n)(6)(C)) in the same manner as
				such provisions apply to an eligible hospital except in applying—(aa)subclause (I),
				the references to 2015, 2016, and 2017 shall be deemed references to 2019,
				2020, and 2021, respectively; and(bb)subclause (III),
				the reference to 2015 shall be deemed a reference to
				2019.;
				and(2)in subsection
			 (n)—(A)in paragraph (6),
			 by adding at the end the following new subparagraph:(C)Additional
				eligible hospitalThe term additional eligible
				hospital means an inpatient hospital that is a psychiatric hospital (as
				defined in section 1861(f)).;
				and(B)by adding at the
			 end the following new paragraph:(7)Application to
				additional eligible hospitalsThe Secretary shall apply the
				provisions of this subsection with respect to an additional eligible hospital
				in the same manner as such provisions apply to an eligible hospital, except in
				applying—(A)paragraph
				(2)(E)(ii), the references to 2013 and 2015 shall be deemed references to 2017
				and 2019, respectively; and(B)paragraph
				(2)(G)(i), the reference to 2011 shall be deemed a reference to
				2015..(c)Medicaid
			 providersSection 1903(t) of the Social Security Act (42 U.S.C.
			 1396b(t)) is amended—(1)in paragraph
			 (2)(B)—(A)in clause (i), by
			 striking , or and inserting a semicolon;(B)in clause (ii),
			 by striking the period at the end and inserting ; or; and(C)by adding at the
			 end the following new clause:(iii)an additional Medicaid
				provider.;(2)in paragraph
			 (3)—(A)in subparagraph
			 (B), by inserting after and below clause (v) the following new sentence:
			 Such term includes an additional eligible professional.;
			 and(B)by adding at the
			 end the following new subparagraphs:(G)The term
				additional eligible professional means—(i)a
				clinical psychologist providing qualified psychologist services (as defined in
				section 1861(ii)), if such clinical psychologist is practicing in an outpatient
				setting that—(I)is led by a
				clinical psychologist; and(II)is not otherwise
				receiving payment under paragraph (1) as a Medicaid provider described in
				paragraph (2)(B); and(ii)a clinical
				social worker (as defined in section 1861(hh)(1)), if such clinical social
				worker is practicing in an outpatient clinic that—(I)is led by a
				clinical social worker; and(II)is not otherwise
				receiving payment under paragraph (1) as a Medicaid provider described in
				paragraph (2)(B).(H)The term
				additional Medicaid provider means—(i)a
				public hospital that is principally a psychiatric hospital (as defined in
				section 1861(f));(ii)a private
				hospital that is principally a psychiatric hospital (as defined in section
				1861(f)) and that has at least 10 percent of its patient volume (as estimated
				in accordance with a methodology established by the Secretary) attributable to
				individuals who are receiving medical assistance under this title;(iii)a community
				mental health center meeting the criteria specified in section 1913(c) of the
				Public Health Service Act; or(iv)a residential or
				outpatient mental health or substance abuse treatment facility that—(I)is accredited by
				the Joint Commission on Accreditation of Healthcare Organizations, the
				Commission on Accreditation of Rehabilitation Facilities, the Council on
				Accreditation, or any other national accrediting agency recognized by the
				Secretary; and(II)has at least 10
				percent of its patient volume (as estimated in accordance with a methodology
				established by the Secretary) attributable to individuals who are receiving
				medical assistance under this title.;
				and(3)by adding at the
			 end the following new paragraph:(11)(A)The Secretary shall
				apply the provisions of this subsection and subsection (a)(3)(F) with respect
				to an additional eligible professional who is a Medicaid provider described in
				paragraph (2)(A) in the same manner as such provisions apply to any other
				eligible professional who is a Medicaid provider described in paragraph (2)(A),
				except in applying—(i)paragraph (4)(A)(i), the reference
				to 2016 shall be deemed a reference to 2020; and(ii)paragraph (4)(A)(iii), the
				reference to 2021 shall be deemed a reference to 2025.(B)The Secretary shall apply the
				provisions of this subsection and subsection (a)(3)(F) with respect to an
				additional Medicaid provider in the same manner as such provisions apply to any
				other Medicaid provider described in paragraph (2)(B), except in applying
				paragraph (4)(D)(i), the reference to 2016 shall be deemed a reference to
				2020..(d)Medicare
			 Advantage organizationsSection 1853 of the Social Security Act
			 (42 U.S.C. 1395w–23) is amended—(1)in subsection
			 (l)—(A)in paragraph
			 (1)—(i)by
			 inserting or additional eligible professionals (as described in
			 paragraph (9)) after paragraph (2); and(ii)by
			 inserting and additional eligible professionals before
			 under such sections;(B)in paragraph
			 (3)(B)—(i)in
			 clause (i) in the matter preceding subclause (I), by inserting or an
			 additional eligible professional described in paragraph (9) after
			 paragraph (2); and(ii)in clause (ii)—(I)in the matter
			 preceding subclause (I), by inserting or an additional eligible
			 professional described in paragraph (9) after paragraph
			 (2); and(II)in subclause (I), by inserting or an
			 additional eligible professional, respectively, after eligible
			 professional;(C)in paragraph (3)(C), by inserting
			 and additional eligible professionals after all eligible
			 professionals;(D)in paragraph
			 (4)(D), by adding at the end the following new sentence: In the case
			 that a qualifying MA organization attests that not all additional eligible
			 professionals of the organization are meaningful EHR users with respect to an
			 applicable year, the Secretary shall apply the payment adjustment under this
			 paragraph based on the proportion of all such additional eligible professionals
			 of the organization that are not meaningful EHR users for such
			 year.;(E)in paragraph (6)(A), by inserting
			 and, as applicable, each additional eligible professional described in
			 paragraph (9) after paragraph (2);(F)in paragraph (6)(B), by inserting
			 and, as applicable, each additional eligible hospital described in
			 paragraph (9) after subsection (m)(1);(G)in paragraph (7)(A), by inserting
			 and, as applicable, additional eligible professionals after
			 eligible professionals;(H)in paragraph (7)(B), by inserting
			 and, as applicable, additional eligible professionals after
			 eligible professionals;(I)in paragraph (8)(B), by inserting
			 and additional eligible professionals described in paragraph (9)
			 after paragraph (2); and(J)by adding at the
			 end the following new paragraph:(9)Additional
				eligible professional describedWith respect to a qualifying MA
				organization, an additional eligible professional described in this paragraph
				is an additional eligible professional (as defined for purposes of section
				1848(o)) who—(A)(i)is employed by the
				organization; or(ii)(I)is employed by, or is a
				partner of, an entity that through contract with the organization furnishes at
				least 80 percent of the entity’s Medicare patient care services to enrollees of
				such organization; and(II)furnishes at least 80 percent of
				the professional services of the additional eligible professional covered under
				this title to enrollees of the organization; and(B)furnishes, on
				average, at least 20 hours per week of patient care
				services.;
				and(2)in subsection
			 (m)—(A)in paragraph
			 (1)—(i)by
			 inserting or additional eligible hospitals (as described in paragraph
			 (7)) after paragraph (2); and(ii)by
			 inserting and additional eligible hospitals before under
			 such sections;(B)in paragraph
			 (3)(A)(i), by inserting or additional eligible hospital after
			 eligible hospital;(C)in paragraph
			 (3)(A)(ii), by inserting or an additional eligible hospital
			 after eligible hospital in each place it occurs;(D)in paragraph
			 (3)(B)—(i)in
			 clause (i), by inserting or an additional eligible hospital described in
			 paragraph (7) after paragraph (2); and(ii)in clause (ii)—(I)in the matter
			 preceding subclause (I), by inserting or an additional eligible hospital
			 described in paragraph (7) after paragraph (2);
			 and(II)in subclause (I), by inserting or an
			 additional eligible hospital, respectively, after eligible
			 hospital;(E)in paragraph
			 (4)(A), by inserting or one or more additional eligible hospitals (as
			 defined in section 1886(n)), as appropriate, after section
			 1886(n)(6)(A));(F)in paragraph
			 (4)(D), by adding at the end the following new sentence: In the case
			 that a qualifying MA organization attests that not all additional eligible
			 hospitals of the organization are meaningful EHR users with respect to an
			 applicable period, the Secretary shall apply the payment adjustment under this
			 paragraph based on the methodology specified by the Secretary, taking into
			 account the proportion of such additional eligible hospitals, or discharges
			 from such hospitals, that are not meaningful EHR users for such
			 period.;(G)in paragraph (5)(A), by inserting
			 and, as applicable, each additional eligible hospital described in
			 paragraph (7) after paragraph (2);(H)in paragraph (5)(B), by inserting
			 and additional eligible hospitals, as applicable, after
			 eligible hospitals;(I)in paragraph (6)(B), by inserting
			 and additional eligible hospitals described in paragraph (7)
			 after paragraph (2); and(J)by adding at the
			 end the following new paragraph:(7)Additional
				eligible hospital describedWith respect to a qualifying MA
				organization, an additional eligible hospital described in this paragraph is an
				additional eligible hospital (as defined in section 1886(n)(6)(C)) that is
				under common corporate governance with such organization and serves individuals
				enrolled under an MA plan offered by such
				organization..